DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 13, 21, and 24 are objected to because of the following informalities:  
In claim 13, the word “stain” in line 14 appears to be a misspelling of the word “strain.” 
In claim 13, the word “optic” in the last line should be amended to recite “optical.”
In claim 21, the phrase “the optical fiber” in line 8, and in the last five paragraphs should be amended to recite “the at least one optical fiber.” 
Claim 21 is objected to because the claim uses the term “the optical fiber” interchangeably with the term “the at least one optical fiber.” The claim should be amended to use one or the other of these terms throughout, in order to employ consistent terminology with proper antecedent basis throughout the claim. 
Claim 21 is objected to because the claim appears to use the term “fiber Bragg gratings” interchangeably with the term “fiber Bragg grating sensors” to refer to the same objects. The claim should be amended to use one or the other of these terms throughout, rather than using two different terms to refer to the same objects. 
In claim 21, the limitations reciting “a toroidal balloon disposed around the sheath at the tip of the sheath and having a deflated state and an inflated state, in the deflated state, the toroidal balloon is sized to fit within the instrument channel” is missing a conjunction or other phrase before the words “in the deflated state.” Examiner suggests inserting the word “wherein” before the words “in the deflated state.”
Claim 24 is objected to because the limitations reciting “inflating the balloon to secure the sheath within the instrument channel and apply pressure to the optical fiber and the fiber Bragg gratings to cause strain at the tip causing changes in the wavelengths of the light indicative of the location of the tip” (4th paragraph) is confusing and appears to be missing punctuation and/or words. Examiner suggests amending the limitations to recite “inflating the balloon to secure the sheath within the instrument channel and apply pressure to the optical fiber and the fiber Bragg gratings to cause strain at the tip of the sheath, which in turn causes  changes in the wavelengths of the light that are indicative of the location of the tip of the sheath”. Applicant is advised that this is merely a suggestion, and that alternative language would be acceptable, provided that the claim readability is improved.
In claim 24, the word “wavelength” in at the end of the 7th paragraph should be pluralized. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 - 16, 18, 20 - 22, and 24 - 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the fiber Bragg sensors adjacent the tip of the sheath” in lines 7 - 8. No fiber Bragg gratings have been set forth as being “adjacent the tip of the sheath.” To overcome this rejection, examiner suggests amending lines 5 - 6 to recite “integrated with the optical fiber, wherein the plurality of distributed fiber Bragg sensors include fiber Bragg sensors disposed adjacent a tip of the sheath; inflating a balloon disposed around [[a]] the tip of the sheath to”. Applicant is advised that this is merely a suggestion, and that alternative language would be acceptable, provided that the lack of antecedent basis for the claim terminology is resolved. 
It is unclear why the method includes a step of determining a reference position (line 11), as the reference position is not subsequently used in any way in the claimed method. The claimed determination of a reference position is therefore disembodied from the rest of the method steps. This renders the algorithm implemented by the claimed method unclear. 
There is insufficient antecedent basis for “the tip of the optical fiber” in lines 16 - 17. It is unclear whether this limitation intends to refer to “[[the]] a tip of the optical fiber” or “the tip of the sheath.” To overcome this rejection, examiner suggests amending the limitation to recite “the tip of the sheath,” if this is what is intended. 
There is unclear antecedent basis for “the tip” in the last line. It is unclear whether this limitation intends to refer to the tip of the optical fiber (recited in lines 16 - 17) or the tip of the sheath (recited in line 6).
It is unclear how the claim’s preamble relates to the method steps that have been set forth. For example, it is unclear what “portion” of the medical device is tracked. It is noted that the final step of the method is a “mapping” step, such that the method appears to be a method of mapping video images into real space, rather than a method for tracking of a portion of a medical device. To overcome this rejection, examiner suggests amending the claim’s preamble to more closely align with the method steps of the claim’s body, using applicant’s preferred language. 

	Claim 15 is indefinite because it is unclear how “registering the video images dynamically” relates to the “mapping” that is set forth in claim 13. Those of ordinary skill in the art understand that a “mapping” step is a step of “registering.” It is therefore unclear if these are two different mapping/registration steps or if the “registering” set 

Claim 21 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the fiber Bragg sensors adjacent the tip of the sheath and the camera” in the 5th paragraph from the last. No fiber Bragg gratings have been set forth as being “adjacent the tip of the sheath and the camera.” To overcome this rejection, examiner suggests amending the claim to positively recite that the plurality of distributed fiber Bragg grating sensors include fiber Bragg grating sensors disposed adjacent a tip of the sheath and the camera (and to adjust any antecedent basis as necessary throughout the claim). 
It is unclear how the claim’s preamble relates to the structure of the claimed apparatus. For example, it is unclear what “position” that the apparatus is ‘for determining’ (a position of the bronchoscope, of the tip of the sheath, something else?) To overcome this rejection, examiner suggests amending the claim’s preamble to more closely align with the limitations of the claim’s body, using applicant’s preferred language.

Claim 24 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the fiber Bragg sensors at the tip of the sheath” in line 11. No fiber Bragg gratings have been set forth as 
There is insufficient antecedent basis for “the patient” in line 10. Examiner suggests referring to “a” patient, instead.
It is unclear why the method includes a step of determining a reference position (line 11), as the reference position is not subsequently used in any way in the claimed method. The claimed determination of a reference position is therefore disembodied from the rest of the method steps. This renders the algorithm implemented by the claimed method unclear. Examiner suggests amending the claim to clarify how the determined reference position relates to the steps of the claimed method.
There is insufficient antecedent basis for “the shape of the sheath” in the second to last paragraph. It is unclear whether this limitation intends to refer to “[[the]] a shape of the sheath” or the determined “shape of the optical fiber  To overcome this rejection, examiner suggests amending the limitation to recite “the optical fiber ” if this is what is intended. 
There is unclear antecedent basis for “the series of video images of surfaces of tubular structures through which the medical scope is moved” in the second to last paragraph. The “series of video images” has not been set forth as being “of surfaces of tubular structures through which the , wherein the series of video images depicts surfaces of tubular structures through which the medical scope is moved,” or otherwise positively reciting that the series is “of” the claimed content.
There is unclear antecedent basis for “preprocedural diagnostic volume image” in the last paragraph. The “preprocedural diagnostic image” has not been set forth as being a “volume” image. Examiner suggests amending the claim (and all claims depending therefrom) to employ consistent terminology throughout.
It is unclear how the claim’s preamble relates to the method steps that have been set forth. For example, the claim does not clearly recite a step of “tracking a medical scope.” It is noted that the final step of the method is a “registering” step, such that the method appears to be a method of registering a preprocedural diagnostic volume image with video images.
To overcome this rejection, examiner suggests amending the claim’s preamble to more closely align with the method steps of the claim’s body, using applicant’s preferred language.

	Claim 25 is indefinite because there is insufficient antecedent basis for “the real-time examination” in line 4. Examiner suggests referring to “a” real-time examination, instead.


	Claim 26 is indefinite because it is unclear how “dynamically registering” relates to the “dynamically registering” that is set forth in claim 24. It is therefore unclear if these are two different registration steps or if the “registering” set forth in claim 26 attempts to modify the “registration” set forth in claim 24. Examiner suggests amending the claim to clarify the relationship and/or distinction between the “registering” steps. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 fails to further limit the subject matter of claim 13 because claim 13 implicitly requires the subject matter of claim 16. Specifically, claim 13 recites “using the fiber Bragg sensors, determining a shape of the optical fiber and a location of the tip of the sheath from stain [sic, “strain”] caused by inflating the balloon,” which necessarily includes steps . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 13, 15, 18, 20 - 22, and 24 - 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see page 9 (first full paragraph), filed 3/30/2021, with respect to the art rejections (i.e., that “a balloon does not do double-duty of anchoring and denote a location of the tip of the inserted sheath”) have been fully considered and are persuasive.  The art rejections of the claims have been withdrawn. 
Examiner suggests filing a response under AFCP 2.0 to address the outstanding rejections under 35 U.S.C. 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793